FILED
                                                                  Mar 15 2017, 9:21 am

                                                                      CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Stephen T. Owens                                          Curtis T. Hill, Jr.
      Public Defender of Indiana                                Attorney General of Indiana
      Jeffrey R. Wright                                         J.T. Whitehead
      Deputy Public Defender                                    Deputy Attorney General
      Indianapolis, Indiana                                     Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Gary Hanks,                                               March 15, 2017
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                10A01-1604-PC-690
              v.                                                Appeal from the Clark Circuit
                                                                Court
      State of Indiana,                                         The Honorable Andrew Adams,
      Appellee-Respondent.                                      Judge
                                                                Trial Court Cause No.
                                                                10C01-1106-PC-7



      Mathias, Judge.


[1]   Gary Hanks (“Hanks”) pleaded guilty in Clark Circuit Court to one count of

      Class A felony child molesting. Hanks collaterally attacks his plea as the

      product of the ineffective assistance of his trial counsel and as not knowingly,

      intelligently, and voluntarily made. Hanks’s petition for post-conviction relief

      on those grounds was denied by the court below.
      Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017                Page 1 of 22
[2]   When a defendant is deciding whether to expose himself to a sentencing judge’s

      absolute discretion, is local defense counsel constitutionally required to advise

      his client of the local judge’s sentencing practices in cases like his client’s?

      Because Hanks has not persuaded us that, as applied to the facts of his case,

      counsel was required to do so, we affirm as to the ineffective assistance claim.

      We remand for judgment on the voluntariness claim because it was raised but

      not resolved below.


                                  Facts and Procedural History

[3]   On July 20, 2000, Hanks was charged with one count of Class A felony child

      molesting and four counts of Class C felony child molesting. The State’s case

      for guilt was strong: Hanks’s grade-school-aged victim, then living with Hanks,

      had come forward with credible accusations and Hanks had admitted the truth

      of most or all of them during a noncustodial taped interview in Hanks’s home

      with a detective of the Jeffersonville Police Department.


[4]   On February 5, 2001, after withdrawal of Hanks’s private counsel, the Clark

      Circuit Court appointed the Clark County public defender to represent Hanks.

      On February 13, 2001, attorney Christopher Sturgeon (“Sturgeon”) of the

      public defender’s office entered his appearance for Hanks. Sturgeon had had a

      long career in Clark County criminal litigation, serving as a deputy prosecutor

      from 1989 to 1994 and as a public defender since 1994. Hanks was then being

      held in the Clark County jail.




      Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017     Page 2 of 22
[5]   On March 7, 2001, from his office about five miles away, Sturgeon sent Hanks

      a letter in jail about a plea offer Sturgeon had received from the State. Under

      the offer (“the thirty-year offer”), Hanks would plead guilty to the Class A

      felony charge. In return, the State would dismiss the four Class C felony

      charges and recommend a thirty-year sentence, then the presumptive sentence

      for a Class A felony. Sturgeon “assume[d]” that he and Hanks had discussed

      the thirty-year offer before Sturgeon’s March 7, 2001, letter, Tr. p. 31, but, in

      any event, Hanks held out hope for a reduced sentence between the twenty-year

      statutory minimum and the thirty-year presumptive sentence.


[6]   In his letter, Sturgeon emphasized that the prosecutor “will not reduce her

      previous [thirty-year] plea offer . . . .” Ex. Vol., Pet.’s Ex. G (original

      emphasis). Hanks “must either accept her plea offer or go to trial.” Id. Sturgeon

      advised Hanks of the ninety-year maximum sentence Hanks could face if he

      went to trial on all five felony charges and lost. Sturgeon noted that Hanks had

      previously told him that Hanks “did not have any intention of going to trial.”

      Id. Hanks now needed to make a final decision “whether [he] want[ed] to

      accept the plea agreement or go to trial.” Id. With trial set for March 20, 2001,

      Sturgeon needed to know Hank’s choice “immediately.” Id. Beyond reciting the

      terms of the thirty-year offer and the statutory maximum sentence Hanks could

      face if convicted of all charges, Sturgeon provided no substantive advice as to

      which course to pursue and did not suggest any alternative courses.




      Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017      Page 3 of 22
[7]    Hanks did not accept the thirty-year offer. The record does not disclose whether

       Hanks expressly rejected it, or whether and when the offer expired or was

       withdrawn. On Hanks’s motion, trial was continued to June 26, 2001.


[8]    On May 21, 2001, the State made a new offer (“the open offer”): Hanks would

       plead guilty “open,” that is, without benefit of a sentencing recommendation

       from the State, to the Class A felony charge. If the agreement were accepted by

       the trial court, the trial court would retain absolute discretion to fix any

       sentence between the twenty-year statutory minimum and the fifty-year

       statutory maximum. In return, as under the thirty-year offer, the State would

       dismiss the four Class C felony charges.

[9]    The course of negotiations leading to this offer, and Sturgeon’s advice, if any, to

       Hanks as he considered it, do not appear clearly from the record. Hanks

       testified that, beyond the thirty-year offer, the “only other avenue that

       [Sturgeon] presented to [him] was the [open offer] or going to trial.” Tr. p. 52.

       Hanks testified that he and Sturgeon did not discuss what the sentencing judge

       “might do” in sentencing Hanks on an open plea, Tr. p. 55, and that Hanks

       received no guidance on the likelihood of achieving his stated goal of a sentence

       under thirty years. Tr. p. 52. Hanks accepted the open offer, still hoping for a

       sentence less than thirty years. On June 11, 2001, the plea agreement was filed

       and accepted by the trial court.


[10]   At that time, Judge Daniel F. Donahue (“Judge Donahue”) was judge of the

       Clark Circuit Court. Judge Donahue served in that capacity from 1987 to 2008.


       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017    Page 4 of 22
       During that time, Judge Donahue, according to his own account, “took a hard

       stance in sentencing defendants in sexual offender sentencing proceedings.” Ex.

       Vol., Pet.’s Ex. E. While Judge Donahue based his sentencing decisions on the

       evidence and argument presented by the parties, “it was not uncommon for

       maximum sentences to be imposed” by him in sex offender cases. Id. This

       “history of imposing maximum sentences in se[x] offender cases,” Judge

       Donahue thought, “would likely” have been known to local criminal

       defendants and to the local defense bar. Id. Moreover, Judge Donahue “did not

       particularly care for ‘blind [i.e., open] pleas,’ but preferred to have the State and

       the defense decide an appropriate sentence . . . and present that determination

       to the [c]ourt for its acceptance or rejection.” Id. Sturgeon, however, despite his

       long career in Clark County criminal litigation, was aware neither of Judge

       Donahue’s sentencing practices in sex offender cases, Tr. p. 21, nor of Judge

       Donahue’s disfavor of open pleas. Tr. p. 22.


[11]   At his July 11, 2001, sentencing before Judge Donahue, Hanks pleaded for

       mercy. Sturgeon pointed out Hanks’s contrition and immediate acceptance of

       responsibility but brought forward no evidence in mitigation outside what

       Hanks had just told the court in allocution. The State brought forward the

       victim’s mother and tendered a case on appropriate sentencing in cases like

       Hanks’s. The prosecutor hoped “God shows [Hanks] mercy. This [c]ourt

       should show him none.” Ex. Vol., Pet.’s Ex. C., p. 26. Judge Donahue

       exercised his absolute discretion to the fullest and sentenced Hanks to the




       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017   Page 5 of 22
       statutory maximum fifty-year term in the Department of Correction. Hanks did

       not appeal his sentence.

[12]   Sometime later, Hanks heard from a fellow inmate at the Department of

       Correction that the following colloquy with Judge Donahue had taken place at

       the fellow inmate’s September 30, 2002, sentencing hearing on an open guilty

       plea to a sex offense:

               The Court:              Were you aware of the fact that in two prior
                                       cases of a similar nature in which [the fellow
                                       inmate’s counsel] was defense attorney I
                                       maxed out [i.e., gave the maximum sentence
                                       to] the two individuals and they’re both serving
                                       fifty years in prison. Were you aware of that?


               [Fellow Inmate]: No, sir. . . . .


               The Court:              [The fellow inmate’s counsel] represented them
                                       and they were blind pleas and I listened to it
                                       all. I read the Pre-Sentence Investigation
                                       Report. I heard what every, each side had to
                                       say. And in those cases I maxed them out . . . .
                                       So I’m going to do the same thing here. I don’t
                                       know, as I sit here I cannot tell you
                                       immediately what sentence I’m going to
                                       impose, but you need to know for the record
                                       that in these kinds of cases I—[i]t ought to be
                                       known to criminal [d]efendants that I take a
                                       pretty hard stand. . . . . I want you to know that
                                       that’s the history that I have. And to be fair to
                                       you, you need to know it up front before we go
                                       forward and before you enter pleas . . . . I don’t
                                       particularly care for blind pleas. I’d much

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017        Page 6 of 22
                                       rather the State and the defense, and defense
                                       counsel decide what is appropriate based upon
                                       history. . . . I’ll tell you what we’ll do. We’ll go
                                       off record. And I’ll step down and we’ll give
                                       [the fellow inmate] and [his attorney] five or
                                       ten minutes to discuss this. . . . [Y]ou need to
                                       know up front, and you, quite frankly, should
                                       have been told.


       Confidential Ex. Vol., Pet.’s Ex. D1, pp. 20–21.


[13]   Hanks petitioned for post-conviction relief on June 16, 2011. The post-

       conviction court heard evidence and argument on Hanks’s amended petition on

       January 22, 2016. Particularly, the court heard the testimony of Hanks,

       Sturgeon, and Jeffrey Stonebraker (“Stonebraker”), chief public defender for

       Clark County in 2001 and at the time of the hearing in this case. The post-

       conviction court denied the petition on March 8, 2016.


[14]   This appeal timely followed. Hanks claims that Sturgeon provided

       constitutionally ineffective assistance in failing to advise Hanks of Judge

       Donahue’s sentencing practices with regard to open pleas in sex offender cases,

       but for which failure Hanks would not have rejected the thirty-year offer. Hanks

       claims further that, from his ignorance of Judge Donahue’s sentencing

       practices, his guilty plea was not knowingly, intelligently, and voluntarily made.

       To remedy these alleged deficiencies, Hanks seeks reduction of his fifty-year

       sentence to thirty years.




       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017           Page 7 of 22
                                           Standard of Review

[15]   A post-conviction petitioner bears the burden of showing he is entitled to relief

       by a preponderance of the evidence. Bethea v. State, 983 N.E.2d 1134, 1138 (Ind.

       2013); Ind. Post-Conviction Rule 1(5). A petitioner appealing the denial of his

       petition thus appeals from a negative judgment, that is, from an adverse

       decision of an issue on which the petitioner bore the burden of proof. Bethea,

       983 N.E.2d at 1138. To prevail on appeal of a negative judgment, the petitioner

       must show that the evidence as a whole leads unerringly and unmistakably to a

       conclusion opposite that reached by the post-conviction court. Id. We disturb

       that court’s factual findings only where clearly erroneous, leaving us with a

       definite and firm conviction that a mistake has been made. Id. We review legal

       conclusions de novo. Id.


                                       Discussion and Decision

       I. Ineffective Assistance of Counsel

[16]   The Sixth Amendment to the federal constitution, applied to this state in

       relevant part by the Fourteenth Amendment, protects the right of an accused

       “[i]n all criminal prosecutions . . . to have the assistance of counsel for his

       defense.” U.S. Const. amend. VI; Powell v. Alabama, 287 U.S. 45, 68 (1932).

       Our state constitution protects the same right. Ind. Const. art. I, § 13 (“In all

       criminal prosecutions, the accused shall have the right . . . to be heard by . . .




       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017    Page 8 of 22
       counsel . . . .”).1 The assistance of counsel means the effective assistance of

       counsel. Powell, 287 U.S. at 71. Counsel himself can deprive an accused of his

       Sixth Amendment right by failing to render adequate legal assistance. Strickland

       v. Washington, 466 U.S. 668, 686 (1984). A defendant who receives ineffective

       assistance is entitled to a remedy that will “neutralize the taint of [the]

       constitutional violation,” Lafler v. Cooper, 132 S. Ct. 1376, 1388 (2012) (internal

       quotation and citation omitted), including setting aside a guilty plea where

       necessary. Id. at 1389.


[17]   To prevail on a claim that he has received ineffective assistance of counsel, a

       defendant must satisfy a two-pronged test: first, that counsel’s performance fell

       below an objective standard of professional reasonableness (“the performance

       prong”); second, that there is a reasonable probability the outcome of the

       proceeding would have been different but for counsel’s unprofessional errors

       (“the prejudice prong”). Strickland, 466 U.S. at 687; Bethea, 983 N.E.2d at 1138–

       39. Failure to satisfy either prong causes the whole claim to fail. French v. State,

       778 N.E.2d 816, 824 (Ind. 2002). This analysis applies equally to plea

       negotiations as to trial performance, Hill v. Lockhart, 474 U.S. 52 (1985), Segura

       v. State, 749 N.E.2d 296 (Ind. 2001), as plea negotiation is one of the “critical

       phase[s] of litigation” to which the Sixth Amendment right attaches. Padilla v.

       Kentucky, 559 U.S. 356, 373 (2010).




       1
           Hanks raises no separate argument from this provision of our constitution.


       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017         Page 9 of 22
[18]   The alleged deficiency in Sturgeon’s performance is his failure to advise Hanks

       of Judge Donahue’s sentencing practices in sex offender cases. The post-

       conviction court expressly found that Sturgeon “did not know” of those

       practices. Appellant’s App. p. 156. Hanks does not ask us to revisit that finding;

       indeed, he argues that the standard of review prohibits us from doing so.

       Appellant’s Br. p. 17. Rather, Hanks claims, Sturgeon’s “lack of knowledge,

       alone” was deficient performance. Id.


[19]   This was the same claim the post-conviction court rejected as a matter of law.

       Appellant’s App. p. 157 (post-conviction court’s memorandum decision, ruling

       that, in the absence of evidence that “[Sturgeon] had any knowledge of what

       the judge would do or that [Sturgeon] mislead his client, [Sturgeon’s] failure to

       know, alone, does not meet the standard for ineffective assistance . . . .”). We

       owe no deference to the post-conviction court’s legal conclusion that Sturgeon’s

       failure to know, alone, cannot rise to the level of constitutionally deficient

       performance.

[20]   “Even under de novo review,” however, “the standard for judging counsel’s

       representation is a most deferential one.” Premo v. Moore, 562 U.S. 115, 122

       (2011) (internal quotation and italics omitted). “[C]ounsel’s performance is

       presumed effective,” a presumption overcome only by “strong and convincing

       evidence” of ineffectiveness. Overstreet v. State, 877 N.E.2d 144, 152 (Ind. 2007).

       Accordingly, we presume that all significant decisions were made in the

       exercise of counsel’s reasonable professional judgment. Timberlake v. State, 753



       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017   Page 10 of 22
       N.E.2d 591, 603 (Ind. 2001). In particular, counsel enjoys broad discretion in

       making tactical and strategic decisions, and we defer to such decisions. Id.


[21]   “[H]ow to define the duty and responsibilities of defense counsel in the plea

       bargain process” is a “difficult question.” Missouri v. Frye, 132 S. Ct. 1399, 1408

       (2012). The interaction of Strickland with the Supreme Court’s more recent

       decisions in Padilla, Lafler, and Frye has created “a new field not only of plea-

       bargaining law, [as charged by the Lafler dissenters, 132 S. Ct. at 1391 (Scalia,

       J., dissenting),] but also of pretrial advice law.” Richard E. Myers II, The Future

       of Effective Assistance of Counsel: Rereading Cronic and Strickland in Light of

       Padilla, Frye, and Lafler, 25 Tex. Tech. L. Rev. 229, 234 (2013). The

       boundaries of this new field are still undefined. Neither Hanks nor the State

       have provided us with adequate guidance for resolving this question of first

       impression: When a defendant is deciding whether to expose himself to a local

       sentencing judge’s absolute discretion, is local defense counsel constitutionally

       required to advise his client of the local judge’s sentencing practices in cases like

       his client’s?


[22]   First, the distinctions between failure to know, failure to advise, and

       affirmatively bad advice are not dispositive to the legal analysis of Hanks’s

       claim. To the extent that the post-conviction court’s decision relied on those

       distinctions, the court erred.


[23]   The Supreme Court considered the operation of the distinction between failure

       to advise and bad advice in Padilla. There, a long-time lawful permanent


       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017    Page 11 of 22
       resident of the United States pleaded guilty to several drug offenses. Counsel

       did not tell Padilla that his guilty plea “made his deportation virtually

       mandatory,” 559 U.S. at 359, and affirmatively advised him not “to worry

       about immigration status.” Id.


[24]   The Court squarely held “that counsel must inform her client whether his plea

       carries a risk of deportation.” Id. at 374 (emphasis added). This holding

       expressly rejects the distinction between failure to advise and bad advice. See

       also id. at 369-70 (considering whether to limit Strickland to cases of bad advice,

       where its application is well settled, and deciding not to so limit it), 388 (Alito,

       J., concurring in the judgment) (“[S]ilence alone is not enough to satisfy

       counsel’s duty to assist the client.”); Black v. State, 54 N.E.3d 414, 427 (Ind. Ct.

       App. 2016) (reading Padilla to hold that “there is no relevant difference between

       an act of commission and an act of omission”), trans. denied. This holding also

       impliedly rejects the distinction between failure to advise of what is known and

       failure to know, alone.

[25]   Similarly, in Frye, a case close to the facts before us, defense counsel failed to

       inform the defendant of a favorable plea offer from the prosecution. The offer

       lapsed. Frye later pleaded guilty open, as Hanks did, and received a harsher

       sentence than he would have under the lapsed offer. There as here, “the guilty

       plea that was accepted, and the plea proceedings concerning it in court, were all

       based on accurate advice and information from counsel.” Frye, 132 S. Ct. at

       1406. There as here, “[t]he challenge is not to the advice pertaining to the plea

       that was accepted [viz., in Hanks’s case, the choice between the open offer and

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017    Page 12 of 22
       trial] but rather to the course of legal representation that preceded it with

       respect to other potential pleas and plea offers [viz., in Hanks’s case, the choice

       between the thirty-year offer, trial, or seeking a more favorable offer].” Id.


[26]   The Court held that, “as a general rule, defense counsel has the duty to

       communicate formal offers from the prosecution to accept a plea on terms and

       conditions that may be favorable to the accused.” Id. at 1408 (emphasis added).

       Nothing here suggests that counsel’s duty to communicate would have

       evaporated if Missouri had shown that Frye’s counsel did not actually know of

       the plea offer (for example, if counsel never opened the prosecutor’s letter

       communicating the offer), so long as it could fairly be said that counsel should

       have known of the offer.


[27]   If failure to advise may be constitutionally deficient on the same terms as bad

       advice, the cause of a failure to advise, whether because of overwork,2

       procrastination, or ignorance, is immaterial. The right at issue is the right “the

       accused shall enjoy,” U.S. Const. amend. VI (emphasis added), to receive the

       effective assistance of counsel. It is either the right of an accused to be advised

       of a particular fact, or it is not. If information about a local judge’s sentencing

       practices is a necessary component of receiving effective assistance from local




       2
         In Frye, “Galin Frye’s lawyer did not make a strategic choice to decline to relay the prosecutor’s offer
       because he thought it was unreasonable or that Frye had a case worth taking to trial. Rather, he was
       struggling with a crushing caseload that so preoccupied him that he did not even find the time to
       communicate a favorable plea offer to Frye.” Peter A. Joy & Rodney J. Uphoff, Systemic Barriers to Effective
       Assistance of Counsel in Plea Bargaining, 99 Iowa L. Rev. 2103, 2112 (2014).

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017                         Page 13 of 22
       counsel in a particular case, the accused’s lack of such information satisfies the

       performance prong without regard for why counsel failed to supply it. Put

       another way, the content of the Sixth Amendment right is defined by an objective

       standard of professional reasonableness, not by individual counsel’s subjective

       knowledge, skill, or diligence.


[28]   Next, with no barrier as a matter of law to Hanks’s claim, it remained Hanks’s

       burden to show that, on the facts of his case, Sturgeon’s failure to advise him of

       Judge Donahue’s sentencing practices fell below an objective standard of

       professional reasonableness. This Hanks has not done.

[29]   In its standards for criminal practitioners, the American Bar Association

       (“ABA”) states, with respect to sentencing, “Defense counsel’s preparation

       should . . . include familiarization with the court’s practices in exercising

       sentencing discretion . . . and [with] the normal pattern of sentences for the

       offense involved . . . .” Criminal Justice Standards: Prosecution Function and

       Defense Function Standard 4-8.1 (Am. Bar Ass’n 1993). The comment to

       Standard 4-8.1 explains further that “[c]ounsel must . . . become familiar with

       the judge’s actual sentencing practices. . . . The lawyer should carefully explain

       to the defendant the sentencing alternatives available to the court and what they

       will mean for the defendant personally . . . .” Id. at cmt. We note that the

       language of the governing standard itself is hortatory (“should”); only the

       language of the comment is mandatory (“must”). Neither the ABA’s Model

       Rules of Professional Conduct nor Indiana’s Rules of Professional Conduct

       speak directly to this issue.

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017   Page 14 of 22
[30]   Whether, as a general rule, performance is measured by a national or local

       standard is not settled. See Strickland, 466 U.S. at 689 (“Prevailing norms of

       practice as reflected in [ABA] standards and the like . . . are guides to

       determining what is reasonable . . . .”). Compare Rompilla v. Beard, 545 U.S. 374,

       387 (2005) (The ABA standards state counsel’s obligation to investigate “in

       terms no one could misunderstand . . . .”), Wiggins v. Smith, 539 U.S. 510, 524

       (2003) (“Counsel’s conduct . . . fell short of the standards for capital defense

       work articulated by the [ABA] . . . .”), Williams v. Taylor, 529 U.S. 362, 396

       (2000) (finding deficient performance in capital sentencing where “trial counsel

       did not fulfill their obligation to conduct a thorough investigation of the

       defendant’s background” as required by ABA standards), with Cullen v.

       Pinholster, 563 U.S. 170, 196 (2011) (denying relief and faulting dissenters for

       failing to cite evidence that counsel’s conduct “would have been inconsistent

       with the standard of professional competence in capital cases that prevailed in

       Los Angeles in 1984”), Wiggins, 539 U.S. at 524 (“Counsel’s decision . . . fell

       short of the professional standards that prevailed in Maryland in 1989.”).


[31]   The strongest claims for deficient performance, of course, present failures of

       multiple standards. See Frye, 132 S. Ct. at 1408 (granting relief relying on ABA

       standards, holdings of five state high courts and seven federal circuits, and six

       state codes of professional conduct), Wiggins, 539 at 524–25 (relying on both

       national and local standards). The Supreme Court has emphasized that national

       standards like the ABA’s are “guides to determining what is reasonable, but

       they are only guides.” Strickland, 466 U.S. at 688.

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017    Page 15 of 22
[32]   In the case of familiarity with local judges’ sentencing practices, a national

       standard, standing alone, seems particularly inadequate to determining the

       lower bounds of reasonably effective performance. We acknowledge that the

       federal constitution must mean the same thing in Clark County as in Marion

       County, see Tr. p. 65 (prosecutor expressing doubt about how Hanks’s argument

       could apply to large counties like Marion), and the same thing in Indiana as in

       Illinois. Martin v. Hunter’s Lessee, 14 U.S. 304, 348 (1816) (Story, J.) (“If . . . the

       constitution of the United States [c]ould be different in different states, . . . [t]he

       public mischiefs that would attend such a state of things would be truly

       deplorable . . . .”). Further, we acknowledge that use of a local standard may

       validate as “tactical” the individual decisions imposed on counsel by a

       structurally deficient system of representation, whether due to systemic

       prejudice, systemic lack of resources, or other systemic defect. See Tollett v.

       Henderson, 411 U.S. 258, 269 (1973) (“[T]he chances of respondent’s being able

       to [prove an incompetently counseled guilty plea on remand] would appear

       slim” in view of the lower courts’ reliance on “the statement of the concurring

       judge in the Tennessee Court of Criminal Appeals that ‘[n]o lawyer in this State

       would have ever thought of objecting to the fact that Negroes did not serve on

       the Grand Jury in Tennessee in 1948 . . . .’”).


[33]   Nevertheless, in the case of local counsel’s familiarity with a local judge’s

       sentencing practices in a class of cases, while the ABA standards impose a

       general, national obligation on defense counsel to attain such familiarity, the

       particular content of this obligation is susceptible to local variation in a way


       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017     Page 16 of 22
       that other professional standards, for example, the duty to adequately

       investigate or the duty to communicate plea offers, are not. What level of

       familiarity with local judges in a class of cases is professionally reasonable, and

       how quickly it is professionally reasonable to attain that level of familiarity, will

       obviously be very different in Clark County, Indiana, than in Cook County,

       Illinois, with a population nearly fifty times as great.3

[34]   When a claim of ineffective assistance is predicated on failure to advise of or act

       on local, extralegal idiosyncrasies, as Hanks’s is, a showing of deficient

       performance requires strong evidence that the local, extralegal idiosyncrasy rose

       to the level of governing professional norm. See Premo v. Moore, 562 U.S. at 122

       (“The question is whether an attorney’s representation amounted to

       incompetence under prevailing professional norms, not whether it deviated

       from best practices or most common custom.” (internal quotation and citation

       omitted)).


[35]   Crucially, there is no evidence in the record that reasonable professional

       competence in Clark County in 2001 required knowledge of Judge Donahue’s

       sentencing practices in sex offender cases. The only evidence in the record is

       that Sturgeon did not know of these practices; that Stonebraker, the chief public

       defender for Clark County, and his office did not formally or informally instruct




       3
         Clark County, population 110,232; Cook County, population 5,194,675. U.S. Census Bureau, 2010 Census
       Interactive Population Search, http://www.census.gov/2010census/popmap/ipmtext.php?fl=18019:17031 (last
       updated May 26, 2011).

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017                  Page 17 of 22
       its attorneys on these or other judges’ practices; and that Judge Donahue

       speculated local attorneys “would likely” know of his practices. Ex. Vol., Pet.’s

       Ex. E.


[36]   Neither Judge Donahue nor a single local attorney claimed that any local

       attorney actually did know of Judge Donahue’s practices. There is no evidence

       of the frequency with which sex offender cases were brought before Judge

       Donahue, still less of how many such cases were brought before the judge on

       open pleas, such that the judge’s “hard stance” in those cases, id., could or

       should have been inferred by local counsel. No evidence tended to show Judge

       Donahue actually had his self-ascribed reputation. To the contrary, Stonebraker

       testified that, in general, Judge Donahue “did not have a reputation for giving

       the maximum sentence in every case,” that Judge Donahue was thought to

       “evaluat[e] each case on its merits,” and that Judge Donahue did not have a

       reputation as a “hanging judge, so to speak.” Tr. p. 45. Judge Donahue’s

       speculation that he “would likely” have had such a reputation in sex offender

       cases is far from showing that local attorneys as a matter of professional

       competence should have known of his sentencing practices in such cases. Ex.

       Vol., Pet.’s Ex. E.


[37]   Below, Hanks argued that “an attorney has to more than just say, you know,

       here’s the offer, here’s the sentence . . . , what do you want to do. An attorney

       has to give his client a little more guidance than that.” Tr. p. 69; see Boria v.

       Keane, 99 F.3d 492, 495 (2d Cir. 1996) (finding counsel’s agnosticism as to a

       plea offer to be constitutionally deficient because the ABA “standard on the

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017    Page 18 of 22
       precise question before us is . . . [that a] ‘defense lawyer in a criminal case has

       the duty to advise his client on whether a particular plea to a charge appears to

       be desirable.’” (internal citation omitted)).


[38]   It is true that Sturgeon’s March 7, 2001, letter to Hanks offered no evaluation of

       or substantive advice regarding the wisdom of accepting the thirty-year offer.

       Sturgeon testified that such letters were his “standard practice” when a client

       did not want to accept a pending plea offer, drafted “the same day or within

       days,” Tr. p. 20, leaving little time for meaningful investigation or evaluation.

       Sturgeon implied that anything more would remove the decision from his

       clients’ hands. See Tr. p. 31. Sturgeon further testified that another “standard

       practice” was “always to take about fifteen minutes and go through . . . plea

       agreements with [his] clients, paragraph by paragraph.” Tr. p. 32 (emphasis

       added). Hanks testified that he and Sturgeon did not discuss what the

       sentencing judge “might do” in sentencing Hanks on an open plea, Tr. p. 55,

       and that Hanks received no guidance on the likelihood of achieving his stated

       goal of a sentence under thirty years. Tr. p. 52. Though Sturgeon could not

       recall any specifics of Hanks’s case, this testimony suggests that Hanks decided

       to throw himself at the mercy of Judge Donahue, exposing himself to fifty

       years’ incarceration, on the strength of one letter reciting the applicable




       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017   Page 19 of 22
       statutory maximum and minimum sentences, one fifteen-minute read-through

       of the terms of the plea agreement, and nothing else. 4

[39]   Hanks has not, however, renewed broad arguments from these facts on appeal,

       and they do not go to his narrow claim for failure to advise of Judge Donahue’s

       sentencing practices.


[40]   For all of these reasons, we conclude that Hanks has not carried his burden to

       show that the facts of this case lead unerringly and unmistakably to the

       conclusion that Sturgeon, by his failure to advise Hanks of Judge Donahue’s

       sentencing practices in sex offender cases, fell short of the standard of

       reasonable competence demanded of Clark County defense counsel in 2001.

       We must decline Hanks’s invitation to constitutionalize Judge Donahue’s

       opinion about what a different criminal defendant, “quite frankly, should have

       been told.” Confidential Ex. Vol., Pet.’s Ex. D1, p. 21.




       4
        Moreover, in a case where Hanks’s guilt was nearly a foregone conclusion, and nearly all the benefit Hanks
       could get from counsel would be had either in plea bargaining or at sentencing, Sturgeon presented effectively
       no case in mitigation. Hanks pleaded for mercy in allocution; Sturgeon pointed out that Hanks had just
       accepted responsibility and was contrite. However, Sturgeon did emphasize that “nobody . . . can undo what
       has been done to [Hanks’s victim],” Ex. Vol., Pet.’s Ex. B, p. 18, that Hanks was “willing to accept whatever
       punishment the [c]ourt deems necessary,” id. at p. 19, that “whatever the [c]ourt does to [Hanks] is nothing
       compared to what he has done to [his victim],” id., that “it’s between Mr. Hanks and God,” id., and that
       Sturgeon was not “going to sit here and try to recommend anything specific to the [c]ourt,” id. at p. 20,
       despite his client’s repeatedly expressed desire for a sentence less than the presumptive. Tr. pp. 51–52.
       Sturgeon’s parsimony and sua maxima culpa could not, of course, have been a tactical preference in the face of
       Judge Donahue’s “hard stance” in sex offender cases, Ex. Vol., Pet.’s Ex. E, because Sturgeon did not know
       of that stance.

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017                        Page 20 of 22
[41]   Because Hanks failed to show deficient performance, his entire ineffective

       assistance claim fails, and we need not reach the question of prejudice. French v.

       State, 778 N.E.2d 816, 824 (Ind. 2002).


       II. Knowing, Intelligent, and Voluntary Plea

[42]   Hanks claims further that his plea, from ignorance of Judge Donahue’s

       sentencing practices, was not knowing, intelligent, and voluntary. Hanks

       properly raised this claim in the post-conviction court, supporting it with

       evidence and argument. Appellant’s App. pp. 55-57 (memorandum of law in

       support of amended petition), 148-49 (proposed findings of fact and conclusions

       of law). Hanks renews these arguments on appeal. Appellant’s Br. pp. 19-22.

[43]   That claim, however, was never resolved by the court below. See Appellant’s

       App. pp. 152-157 (trial court’s memorandum order denying relief, never

       discussing or deciding the voluntariness issue). Post-conviction courts are

       required “to make specific findings of fact, and conclusions of law on all issues

       presented” by a petition for post-conviction relief. P-C.R. 1(6). The State has

       not addressed the voluntariness claim with separate argument on appeal. See

       Appellee’s Br. pp. 14-15 (treating ineffective assistance and voluntariness claims

       as indistinguishable).

[44]   “[V]oluntariness [of pleas] is distinct from ineffective assistance of counsel.”

       Cornelious v. State, 846 N.E.2d 354, 358 (Ind. Ct. App. 2006) (citing State v.

       Moore, 678 N.E.2d 1258, 1266 (Ind. 1997)), trans. denied. The two claims are

       reviewed under different standards. Id. “Voluntariness in Indiana practice

       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017   Page 21 of 22
       focuses on whether the defendant knowingly and freely entered the plea, in

       contrast to ineffective assistance, which turns on the performance of counsel

       and resulting prejudice.” Id. (internal quotation and citation omitted).

       “[D]efendants who can show that they were coerced or misled into pleading

       guilty by the judge, prosecutor or defense counsel will present colorable claims

       for relief.” Moore, 678 N.E.2d at 1266. Further, a plea may be involuntary

       because improperly induced by unfulfillable promises. Lineberry v. State, 747

       N.E.2d 1151 (Ind. Ct. App. 2001).


[45]   Hanks is entitled to be heard and receive the post-conviction court’s ruling on

       this issue. We remand for a determination of whether Hanks was misled by

       Sturgeon’s omission or improperly induced to accept the open offer on the

       incorrect understanding that the open offer was more favorable than the thirty-

       year offer.


                                                  Conclusion

[46]   For all of these reasons, we affirm the post-conviction court’s denial of Hanks’s

       ineffective assistance claim. We remand for judgment on whether Hanks’s plea

       was knowing, intelligent, and voluntary in light of the applicable standard.


[47]   Affirmed in part and remanded.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 10A01-1604-PC-690 | March 15, 2017   Page 22 of 22